DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 19-20 are directed to a method. Claims 11-18 are directed to a system, which is considered to be a machine. Therefore, claims 1-20 are all directed to one of the four statutory categories of invention.

Claim 1 recites the limitations “storing, on a computer system coupled to a controlled actuator system, a set of operational mode definitions, a reliability model per operational mode, the controlled actuator system comprising a motive force system coupled to and providing an operating force to a motor-driven mechanical system, the motive force system associated with a plurality of motive force parameters, the motor-driven mechanical system associated with a plurality of motor-driven mechanical parameters, a reliability model representing a probability of failure of the controlled actuator system over time for each operational mode, each reliability model including a hazard rate regression model based on one or more of the plurality of motive force parameters and one or more of the plurality of motor-driven mechanical parameters, a set of test definitions and analysis by which the plurality of motor-driven and motive force parameters are acquired, and a plurality of 
receiving, over time, by the computer system and from a sensor system coupled to the controlled actuator system, one or more operational parameters of the controlled actuator system, the one or more operational parameters including one of the motive force parameters or one of the motor-driven mechanical parameters, the one or more operational parameters representing a degradation of the controlled actuator system over time;
updating, by the computer system and based on the received one or more operational parameters, the reliability model according to the hazard rate regression model to represent a revised probability of failure of the controlled actuator system over time and the statistical model to represent a revised probability of existing in an operational mode;
determining, by the computer system and based on the updated reliability model and an energy consumption rate of the motor at the operational mode, that the controlled actuator system is approaching failure; and
in response, transmitting, by the computer system, a signal indicating that the controlled actuator system is approaching failure” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact 
With respect to Step 2A Prong Two, claim 1 further recites the additional elements of “a computer system coupled to a controlled actuator system”, “the controlled actuator system comprising a motive force system coupled to and providing an operating force to a motor-driven mechanical system”, and “by the computer system and from a sensor system coupled to the controlled actuator system”. The additional elements of the computer system, controlled actuator system and sensor system are all recited at a high level of generality that they are considered insignificant extra-solution activity. The computer system is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The additional element of the sensor system is considered to represent mere data gathering (obtaining parameter data) that is necessary for use of the recited judicial exception (the parameter data is used in the updating and determining limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the claim is thus insignificant extra-solution activity. The gathering of sensor signal from such a system is mere data gathering recited at a high level of generality and therefore 
With respect to Step 2B, the additional elements of “a computer system coupled to a controlled actuator system”, “the controlled actuator system comprising a motive force system coupled to and providing an operating force to a motor-driven mechanical system”, and “by the computer system and from a sensor system coupled to the controlled actuator system” do not provide an inventive concept. The additional elements of the computer system, controlled actuator system and sensor system are all recited at such a high level of generality that they are considered insignificant extra-solution activity. The computer system is recited at such a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. The additional element of the sensor system is considered to represent mere data gathering (obtaining parameter data) that is necessary for use of the recited judicial exception (the parameter data is used in the updating and determining limitations’ mathematical concept) and is recited at a high level of generality. The sensor system limitation in the 
Claims 2-6 merely extend the abstract idea identified above for claim 1 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 1 above.
Claim 7 recites the further additional element “wherein the motive force system comprises an electric motor motive force or a hydraulic actuator motive force”. This additional element is recited at a high level of generality that is considered to merely link the judicial exception of a system having an electric motor or a hydraulic actuator. Thus, these limitations are not considered, alone or in combination with those above, to amount to significantly more than the above identified judicial exception or integrate the above judicial exception into a practical application. 
Claim 8 merely extends the abstract idea identified above for claim 1 and does not add any further additional elements than claim 7. Therefore, the claims are considered to be directed to the abstract idea analogously to claims 1 and 7 above.
Claim 9 recites the further additional element “wherein the motor-driven mechanical system comprises a rotary or linear actuator connected to source of motive force by one or more of a plurality of: a direct connection, a geared connection, or a screw-drive conversion”. This additional element is recited at a high level of generality that is considered to merely link the judicial exception of a system having a rotary or linear actuator. Thus, these limitations are not considered, alone or in combination with those above, to amount to significantly more than the above identified judicial exception or integrate the above judicial exception into a practical application. 
Claim 10 merely extends the abstract idea identified above for claim 1 and does not add any further additional elements than claims 7 and 9. Therefore, the claims are considered to be directed to the abstract idea analogously to claims 1, 7, and 9 above.
With respect to step 2A Prong One, Claim 11 recites the limitations “storing a reliability model representing a probability of failure of the controlled actuator system over time for each operational mode, each reliability model’s hazard rate regression model based on one or more of the plurality of motive force parameters and one or more of the plurality of motor-driven mechanical parameters, a set of test definitions and analysis by which the plurality of driven and motive force parameters are acquired, and a plurality of statistical models that use the plurality of driven and motive force parameters to determine the probability of a system existing in an operational mode, wherein the reliability model includes relationships between expected energy consumption rates of a motor for each operational mode of the motor and an expected time-to-failure of the motor: and updating the reliability model to represent a revised probability of failure over time based on the received one or more operational 
With respect to Step 2A Prong Two, claim 11 further recites the additional elements of “a motor-driven mechanical system, the motor-driven mechanical system associated with a plurality of motor-driven mechanical parameters; a motive force system coupled to and driven by the motor-driven mechanical system, the motive force system associated with a plurality of motive force parameters; a sensor system comprising a plurality of sensors, the sensor system coupled to the motor-driven mechanical system or the motive force system, the plurality of sensors configured to sense one or more operational parameters of a controlled actuator system, the one or more operational parameters including one of the motive force parameters or one of the motor-driven mechanical parameters, the one or more operational parameters representing a degradation of the controlled actuator system over time; and a computer system coupled to the motor-driven mechanical system, the motive force system, and the sensor system, the computer system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions executable by the one or 
With respect to Step 2B, the additional elements of “a motor-driven mechanical system, the motor-driven mechanical system associated with a plurality of motor-driven mechanical parameters; a motive force system coupled to and driven by the motor-driven mechanical system, the motive force system associated with a plurality of motive force parameters; a sensor system comprising a plurality of sensors, the sensor system coupled to the motor-driven mechanical system or the motive force system, the plurality of sensors configured to sense one or more operational parameters of a controlled actuator system, the one or more operational parameters including one of the motive force parameters or one of the motor-driven mechanical parameters, the one or more operational parameters representing a degradation of the controlled actuator system over time; and a computer system coupled to the motor-driven mechanical system, the motive force system, and the sensor system, the computer system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions executable by the one or more processors to perform operations” do not provide an inventive concept. The additional elements of the motor-driven mechanical system, motive force system, sensor system, computer system, and non-transitory computer-readable medium are all recited at such a high level of generality that they are considered insignificant extra-solution activity. The additional elements of the motor-driven mechanical system and the motive force system are recited at a high level of generality that is considered to merely link the judicial exception of a system having motor-driven mechanical system and a motive force system.  The computer system is 
Claims 12-14 merely extend the abstract idea identified above for claim 11 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 11 above.
Claim 15 recites the further additional element “wherein the motive force system comprises an electric motor motive force or a hydraulic actuator motive force”. This 
Claim 16 merely extends the abstract idea identified above for claim 1 and does not add any further additional elements than claim 15. Therefore, the claims are considered to be directed to the abstract idea analogously to claims 11 and 15 above.
Claim 17 recites the further additional element “wherein the motor-driven mechanical system comprises a rotary or linear actuator connected to source of motive force by one or more of a plurality of: a direct connection, a geared connection, or a screw-drive conversion”. This additional element is recited at a high level of generality that is considered to merely link the judicial exception of a system having a rotary or linear actuator. Thus, these limitations are not considered, alone or in combination with those above, to amount to significantly more than the above identified judicial exception or integrate the above judicial exception into a practical application. 
Claim 18 merely extends the abstract idea identified above for claim 1 and does not add any further additional elements than claims 15 and 17. Therefore, the claims are considered to be directed to the abstract idea analogously to claims 11, 15, and 17 above.
With respect to step 2A Prong One, Claim 19 recites the limitations “identifying a plurality of motor-driven mechanical parameters associated with a motor-driven mechanical system;

identifying, for each motor-driven mechanical parameter and each motive force parameter, a respective value;
determining a plurality of diagnostic sequence test and analysis definitions necessary to arrive at a respective value for the motor-driven mechanical and motive force parameters;
determining a plurality of regression models relating the motor-driven mechanical parameters and motive force parameters to remaining life;
determining an operational mode representing an operation of the motor-driven mechanical system driven by the motive force system based on each respective value identified for each motor-driven mechanical parameter and each motive force parameter;
determining a plurality of statistical models representing the probability of existing in an identified operational mode;
determining a plurality of reliability models representing the probability of failure of the controlled actuator system, wherein each reliability model includes relationships between expected energy consumption rates of a motor for each operational mode of the motor and an expected time-to-failure of the motor;” and
“wherein the one or more operational parameters represent degradation of the controlled actuator system;
updating the statistical model representing the probability of existing in an identified operational mode used the measured parameters;

identifying a set of metrics that describe the degradation of the motive force system driven by the motor-driven mechanical system over time using a statistical method and the one or more operational parameters measured during the off-line operation; and
determining, based on the updated reliability model and an energy consumption rate of the motor at the operational mode, that either the motor-driven mechanical system or the motive force system is approaching failure; and
in response, transmitting a signal indicating that either the motor-driven mechanical system or the motive force system is approaching failure” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical relationships” and “mathematical calculations” as exemplars of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. In addition, the identifying, determining steps where the action is a decision, and transmitting steps could be carried out as a purely mental process or is equivalent to human work. Thus, these limitations recite a concept that falls into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A Prong Two, claim 19 further recites the additional elements of “measuring one or more operational parameters during an off-line operation of the motive force system to drive the motor-driven mechanical system”. The additional elements of the motor-driven mechanical system, motive force system, and sensor 
With respect to Step 2B, the additional elements of “measuring one or more operational parameters during an off-line operation of the motive force system to drive the motor-driven mechanical system” do not provide an inventive concept. The additional elements of the motor-driven mechanical system, motive force system, and 
Claim 20 merely extends the abstract idea identified above for claim 19 and does not add any further additional elements. Therefore, the claim is considered to be directed to the abstract idea analogously to claim 19 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naumov et al. (EP 3270250 A1) in view of McCullers et al. (6,636,814).
As to claim 1, Naumov et al. teaches a method (see figure 2 and abstract) comprising:
storing, on a computer system coupled to a controlled actuator system, a set of operational mode definitions (paragraph [0076]), a reliability model per operational mode (paragraphs [0020] and [0075]), the controlled actuator system comprising a motive force system coupled to and providing an operating force to a motor-driven mechanical system (paragraph [0013] teaches the monitoring and diagnostic of the condition gas, steam turbine, and hydraulic turbines applied for electricity and heat generation and auxiliary equipment, and paragraph [0042],power unit with gas, steam turbines and hydraulic turbines, note that it is considered that these include as part of the specific subsystems included in paragraph [0084] components that are motor-driven and therefore read on the limitation motor-driven mechanical system as claimed), the motive force system associated with a plurality of motive force parameters (paragraph [0042] lists at least some of the motive force parameters), the motor-driven mechanical 
receiving, over time, by the computer system and from a sensor system coupled to the controlled actuator system, one or more operational parameters of the controlled actuator system (paragraphs [0042], [0045], [0048]), the one or more operational parameters including one of the motive force parameters or one of the motor-driven mechanical parameters ([0042], [0048]-[0049]), the one or more operational parameters representing a degradation of the controlled actuator system over time (paragraphs [0049]-[0051] and [0071]-[0072]);
updating, by the computer system and based on the received one or more operational parameters, the reliability model according to the hazard rate regression model to represent a revised probability of failure of the controlled actuator system over 
determining, by the computer system and based on the updated reliability model, that the controlled actuator system is approaching failure (paragraphs [0019], [0022], [0051]-[0056], and [0066]-[0067]); and
in response, transmitting, by the computer system, a signal indicating that the controlled actuator system is approaching failure (paragraphs [0089]-[0090] and figure 3).
While Naumov et al. teaches the automation of the detection of changes in the technical condition of the monitored object through detection of changes in sensor data (paragraphs [0072]-[0073]) and modeling including the relationships between sensed conditions for each operational mode of the motor including the relationships between detected information and the analysis of the underlying conditions including identifying future problems (paragraphs [0076]-[0079]), Naumov et al. does not explicitly teach wherein the reliability model includes relationships between expected energy consumption rates of a motor for each operational mode of the motor and an expected time-to-failure of the motor and determining that the controlled actuator system is approaching failure based on the energy consumption rate of motor at the operational mode.
McCullers et al. teaches wherein a reliability model (for a motor driven system, column 1, lines 11-15; column 2, lines 38-53) includes relationships between expected energy consumption rates of a motor for each operational mode of the motor and an expected time-to-failure of the motor (column 2, lines 54-65 and column 4, lines 32-60) 
It would have been obvious to one skilled in the art before the effective filing date to modify Naumov et al. to have wherein the reliability model includes relationships between expected energy consumption rates of a motor for each operational mode of the motor and an expected time-to-failure of the motor and determining that the controlled actuator system is approaching failure based on the energy consumption rate of motor at the operational mode as taught by McCullers et al. because one skilled in the art would recognize that when the motor-driven mechanical system and motive force system have a relationship between the energy consumption and the condition of the system that such a relationship would be beneficial to include in the model of the system in order to maximize the identification of the condition of the system with predictable results and therefore reduce maintenance costs and increase the availability of the system (column 1, lines 28-42).
As to claim 2, Naumov et al. as modified (citations to Naumov et al. except where otherwise indicated) teaches wherein the reliability model is a first reliability model, wherein the method further comprises storing, on the computer system, a plurality of reliability models including the first reliability model, wherein each reliability model is associated with a respective category of operation of the controlled actuator system, wherein the one or more operational parameters of the controlled actuator system vary based on the category, the hazard rate regression models vary based on the category, and the statistical models that represent the probability of existing in the 
As to claim 3, Naumov et al. as modified (citations to Naumov et al. except where otherwise indicated) teaches wherein the respective category of operation comprises at least one of:
normal operation in which the controlled actuator system is operated under a normal operational parameter range for each motive force parameter and each motor-driven mechanical parameter,
accelerated wear operation in which the controlled actuator system is operated in a condition in which at least one motive force parameter or at least one motor-driven mechanical parameter is operated outside a respective normal operational parameter range,
operation using non-conforming components in which a component of either the motive force system or the motor-driven mechanical system operates outside the normal operational parameter range for the component, or
failure operation resulting from a failure inducing change to the normal operational parameter of a motive force parameter or a motor-driven mechanical parameter (paragraphs [0021], [0042], and [0075]-[0079], where the category of operation includes at least the normal operation under a medium load).
As to claim 4, Naumov et al. as modified (citations to Naumov et al. except where otherwise indicated) teaches further comprising:
identifying the respective category from the one or more operational parameters received from the sensor system using the statistical models that represent the probability of existing in the respective category (paragraphs [0021], [0026], [0034], [0055], and [0076]); and
updating a reliability model associated with the identified respective category (figure 2 and paragraphs [0021], [0069]-[0070], and [0076]).
As to claim 5, Naumov et al. as modified (citations to Naumov et al. except where otherwise indicated) teaches wherein the one or more operational parameters are received during an operation of the controlled actuator system (paragraph [0073]).
As to claim 6, Naumov et al. as modified (citations to Naumov et al. except where otherwise indicated) teaches wherein the one or more operational parameters are received when the controlled actuator system is off-line and operating a controlled diagnostic sequence (paragraph [0073]).
As to claim 7, Naumov et al. as modified (citations to Naumov et al. except where otherwise indicated) teaches wherein the motive force system comprises an electric motor motive force or a hydraulic actuator motive force (paragraph [0042]).
As to claim 11, Naumov et al. teaches a system (see figure 1) comprising:
a motor-driven mechanical system (10), the motor-driven mechanical system associated with a plurality of motor-driven mechanical parameters (paragraph [0042]; paragraph [0013] teaches the monitoring and diagnostic of the condition gas, steam turbine, and hydraulic turbines applied for electricity and heat generation and auxiliary 
a motive force system coupled to and motor-driven by the motor-driven mechanical system, the motive force system associated with a plurality of motive force parameters (paragraph [0042]);
a sensor system (11) comprising a plurality of sensors, the sensor system coupled to the motor-driven mechanical system or the motive force system, the plurality of sensors configured to sense one or more operational parameters of a controlled actuator system (paragraph [0042] lists at least some of the operational parameters), the one or more operational parameters including one of the motive force parameters or one of the motor-driven mechanical parameters (paragraph [0042] lists at least some of the motive force parameters), the one or more operational parameters representing a degradation of the controlled actuator system over time (paragraphs [0049]-[0051] and [0071]-[0072]); and
a computer system (14-18) coupled to the motor-driven mechanical system, the motive force system, and the sensor system (see figure 1), the computer system comprising: one or more processors (130, 150, 180); and
a non-transitory computer-readable medium storing instructions executable by the one or more processors (paragraph [0041]) to perform operations comprising:
storing a reliability model representing a probability of failure of the controlled actuator system over time for each operational mode (paragraphs [0041], [0043]-
While Naumov et al. teaches the automation of the detection of changes in the technical condition of the monitored object through detection of changes in sensor data (paragraphs [0072]-[0073]) and modeling including the relationships between sensed conditions for each operational mode of the motor including the relationships between detected information and the analysis of the underlying conditions including identifying future problems (paragraphs [0076]-[0079]), Naumov et al. does not explicitly teach wherein the reliability model includes relationships between expected energy consumption rates of a motor for each operational mode of the motor and an expected time-to-failure of the motor.
McCullers et al. teaches wherein a reliability model (for a motor driven system, column 1, lines 11-15; column 2, lines 38-53) includes relationships between expected 
It would have been obvious to one skilled in the art before the effective filing date to modify Naumov et al. to have wherein the reliability model includes relationships between expected energy consumption rates of a motor for each operational mode of the motor and an expected time-to-failure of the motor as taught by McCullers et al. because one skilled in the art would recognize that when the motor-driven mechanical system and motive force system have a relationship between the energy consumption and the condition of the system that such a relationship would be beneficial to include in the model of the system in order to maximize the identification of the condition of the system with predictable results and therefore reduce maintenance costs and increase the availability of the system (column 1, lines 28-42).
As to claim 12, Naumov et al. as modified teaches wherein the operations further comprise:
determining, by the computer system and based on the updated reliability model and an energy consumption rate of the motor at the operational mode, that either the motor-driven mechanical system or the motive force system is approaching failure (paragraphs [0019], [0022], [0051]-[0056], and [0066]-[0067] of Naumov et al. and column 4, lines 5-24 and column 5, lines 18-38 of McCullers et al.); and 
in response, transmitting, by the computer system, a signal indicating that either the motor-driven mechanical system or the motive force system is approaching failure (paragraphs [0089]-[0090] and figure 3).
As to claim 13, Naumov et al. as modified (citations to Naumov et al. except where otherwise indicated) teaches wherein the one or more operational parameters are received during an operation of the controlled actuator system (paragraph [0073]).
As to claim 14, Naumov et al. as modified (citations to Naumov et al. except where otherwise indicated) teaches wherein the one or more operational parameters are received when the controlled actuator system is off-line and operating a controlled diagnostic sequence (paragraph [0073]).
As to claim 15, Naumov et al. as modified (citations to Naumov et al. except where otherwise indicated) teaches wherein the motive force system comprises an electric motor motive force or a hydraulic actuator motive force (paragraph [0042]).
As to claim 19, Naumov et al. teaches a method (see figure 2 and abstract) comprising:
identifying a plurality of motor-driven mechanical parameters associated with a motor-driven mechanical system (paragraph [0042]);
identifying a plurality of motive force parameters associated with a motive force system coupled to and motor-driven by the motor-driven mechanical system (paragraph [0042]);
identifying, for each motor-driven mechanical parameter and each motive force parameter, a respective value (see figure 2 and paragraphs [0042] and [0048]-[0049]);
determining a plurality of diagnostic sequence test and analysis definitions necessary to arrive at a respective value for the motor-driven mechanical and motive force parameters (paragraphs [0042], [0073]-[0076]);

determining an operational mode representing an operation of the motor-driven mechanical system motor-driven by the motive force system based on each respective value identified for each motor-driven mechanical parameter and each motive force parameter (paragraphs [0079]-[0081], [0086], and [0090]);
determining a plurality of statistical models representing the probability of existing in an identified operational mode (paragraphs [0079]-[0081]);
determining a plurality of reliability models representing the probability of failure of the controlled actuator system (paragraphs [0076]-[0078]);
measuring one or more operational parameters during an off-line operation of the motive force system to drive the motor-driven mechanical system, wherein the one or more operational parameters represent degradation of the controlled actuator system (paragraph [0073]);
updating the statistical model representing the probability of existing in an identified operational mode used the measured parameters (paragraphs [0079]-[0081], [0086], and [0090]);
updating the reliability model’s regression model using the measured parameters (paragraphs [0026], [0034], [0069]-[0070]); 
identifying a set of metrics that describe the degradation of the motive force system motor-driven by the motor-driven mechanical system over time using a statistical method and the one or more operational parameters measured during the off-line operation (paragraphs [0050]-[0051], [0053], [0071]-[0072]); and

in response, transmitting a signal indicating that either the motor-driven mechanical system or the motive force system is approaching failure (paragraphs [0089]-[0090] and figure 3).
While Naumov et al. teaches the automation of the detection of changes in the technical condition of the monitored object through detection of changes in sensor data (paragraphs [0072]-[0073]) and modeling including the relationships between sensed conditions for each operational mode of the motor including the relationships between detected information and the analysis of the underlying conditions including identifying future problems (paragraphs [0076]-[0079]), Naumov et al. does not explicitly teach wherein each reliability model includes relationships between expected energy consumption rates of a motor for each operational mode of the motor and an expected time-to-failure of the motor and determining that the controlled actuator system is approaching failure based on the energy consumption rate of motor at the operational mode.
McCullers et al. teaches wherein each reliability model (for a motor driven system, column 1, lines 11-15; column 2, lines 38-53) includes relationships between expected energy consumption rates of a motor for each operational mode of the motor and an expected time-to-failure of the motor (column 2, lines 54-65 and column 4, lines 32-60) and determining that the controlled actuator system is approaching failure based on the 
It would have been obvious to one skilled in the art before the effective filing date to modify Naumov et al. to have wherein each reliability model includes relationships between expected energy consumption rates of a motor for each operational mode of the motor and an expected time-to-failure of the motor and determining that the controlled actuator system is approaching failure based on the energy consumption rate of motor at the operational mode as taught by McCullers et al. because one skilled in the art would recognize that when the motor-driven mechanical system and motive force system have a relationship between the energy consumption and the condition of the system that such a relationship would be beneficial to include in the model of the system in order to maximize the identification of the condition of the system with predictable results and therefore reduce maintenance costs and increase the availability of the system (column 1, lines 28-42).
As to claim 20, Naumov et al. as modified (citations to Naumov et al. except where otherwise indicated) teaches wherein updating the expected behavior comprises: developing a dynamic reliability model representing an updated expected behavior based on the set of probabilities, alpha errors and beta errors from the statistical models for each operational model and the set of updated reliability models for each operational model category (paragraphs [0021], [0026], [0034], [0055], and [0069]-[0070], and [0076]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naumov et al. (EP 3270250 A1) and McCullers et al. (6,636,814) as applied to claims 7 and 15 above, and further in view of House et al. (US PGPub 2005/0033557 A1), Hildebrand et al. (US PGPub 2006/0005623 A1), and Deng et al. (US PGPub 2019/0273457 A1).
As to claims 8 and 16, Naumov et al. teaches all of the limitations of the claimed invention, as noted above for claim 7 and 15 respectively, except explicitly teaching wherein the plurality of motive force parameters includes a magnet torque constant, a rotor inertia, unbalanced rotation terms, a set of winding resistances, a set of winding inductances, a set of motor bearing and windage viscous friction, and a set of motor bearing static or dynamic Coulomb friction.
One skilled in the art before the effective filing date would have recognized from the teaching of Naumov et al. (paragraph [0042] teaches the types of information gathered by the sensors for feeding into the model, paragraph [0046] and [0049] teach the model based on various process parameters and paragraphs [0076]-[0077] and [0084] teach the development of the set of models to include various operating modes and also for subsystems of the monitored object), that these models should include as many relevant parameters as possible in order to accurately model the system under consideration and that the inertia of rotors is another factor that should be considered in 
It would have been obvious to one skilled in the art before the effective filing date to modify Naumov et al. to have wherein the plurality of motive force parameters includes a magnet torque constant, a rotor inertia, unbalanced rotation terms, a set of winding resistances, a set of winding inductances, a set of motor bearing and windage viscous friction, and a set of motor bearing static or dynamic Coulomb friction as suggested by House et al., Hildebrand et al., and Deng et al. because they are well known parameters that impact the life of the components of a turbine allowing the life indicating analysis to also account for these sources of potential failure in the models in a well known and predictable manner.

Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naumov et al. (EP 3270250 A1) and McCullers et al. (6,636,814) as applied to claims 7 and 15 above, and further in view of Campbell et al. (3,209,717).
As to claims 9 and 17, Naumov et al. teaches all of the limitations of the claimed invention, as noted above for claims 7 and 15 respectively, except explicitly teaching 
Campbell et al. teaches wherein the motor-driven mechanical system (steam or gas turbine engine) comprises a rotary or linear actuator connected to source of motive force by one or more of a plurality of: a direct connection, a geared connection, or a screw-drive conversion (column 2, lines 5-10 and column 2, lines 49-60).
It would have been obvious to one skilled in the art before the effective filing date to modify Naumov et al. to have the motor-driven mechanical system comprises a rotary or linear actuator connected to source of motive force by one or more of a plurality of: a direct connection, a geared connection, or a screw-drive conversion as taught by Campbell et al. because it is a well known arrangement of a steam or gas turbine engine with predictable results.
As to claims 10 and 18, Naumov et al. as modified teaches wherein the motor-driven mechanical parameters comprise an actuator inertia and mass, a set of spring constants, a gear meshing constant, frequency, and phase, a set of screw-drive efficiencies, backlash and dead-hand terms, unbalanced rotation terms, non-aligned linear motion terms, a set of actuator bearing viscous frictions, a set of bearing and shaft on seal dynamic or static Coulomb frictions, and a valve load (paragraph [0042] of Naumov et al. teaches frequency and paragraph [0076]-[0077] of Naumov et al. teaches the load).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853